Title: General Orders, 3 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 3rd 1776.



The General is sorry to find, that there are some Soldiers, so lost to all Sense of Honor, and Honesty, as to leave the Army, when there is the greatest necessity for their services: He calls upon the Officers of every rank, to exert themselves, in putting a stop to it, and absolutely forbids any officer, under the rank of a Brigadier General, discharging any officer, or soldier, or giving any permission to leave the Camp on any pretence whatever.
The sick of the Militia may be discharged by their General Officer, after he has seen them, and is satisfied of their incapacity to do duty, but not otherwise.
The situation of the Army, and the Season, requiring that the Soldiery should be as well accommodated as possible, especially at night; the taking of Straw, or even Grain in the sheaf, is not to be considered as included in the Orders against plundering.
